 566DECISIONS OF NATIONAL LABOR RELATIONS BbARDfor granting the air-conditioning employees a separate bargainingunit, and we shall accordingly dismiss the petition as to theseemployees.OrderIT IsHEREBY ORDEREDthat the petition in Case No. 13-RC-1922be, andit herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]GENERAL ELECTRIC COMPANY APPLIANCE SERVICE CENTERandLOCAL463, INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORKERS, C10, PETITIONER.Case No. 2-RC-3346.September 28,1951.Decision and Direction of Election`Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James V. Altieri, hearingofficer.The hearing officer's rulings,made at the hearing are freefrom prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds : 21.The Employer -is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenors, United Electrical, Radio & Machine Workers ofAmerica and its Local 1227, hereinafter called respectively UE andLocal 1227, assert that this local's certification by the Board on June6, 1950, as the exclusive representative of those employees of theI The hearing officer referred to the Board the motion of the Intervenor to dismiss thepetition as defective because of the following facts.The name signed to the petition isIrving Abramson,who is attorney of record for the Petitioner.In fact, Abramson's namewas written not by himself but by one of his office associates,who appended his owninitials indicating that it was not the actual signature of Abramson.The Intervenorsassert that the certification formula appearing at the end of the petition form calls for adeclaration by thesignatoryof the truth of the facts contained in the petition, and that inthe circumstances described the certification is false because not made by the person inwhose name it was signed.We find no merit in this contention.The motion to dismisson this ground is hereby denied.The hearing officer also referred to the Board two othermotions for dismissal made by the Intervenors which are dealt with in the course of ourdecision.2 The request of the Intervenors for oral argument Is hereby denied because the recordand briefs, in our opinion,adequately present the issues and position of the parties96 NLRB No. 77. GENERAL ELECTRIC COMPANY APPLIANCE SERVICE CENTER 567Employer whom the Petitioner seeks to represent, and the existenceof an unexpired contract between the Intervenors and the Employercovering these employees, constitute bars to the proceeding.3ThePetitioner, Local 463, International Union of Electrical, Radio &,Machine Workers, CIO, hereinafter called Local 463, IUE, urges thatthese facts cannot operate to bar a present determination of represent-atives because of a schism in the ranks of the Intervenor. The.Employer takes no position on these issues.The contract in question was executed September 15, 1950, to ter-minate September 15, 1952. It is a Nation-wide contract coveringmany units of employees in 45 General Electric Company facilitiesfor whom 35 of the UE's constituent locals had been certified as exclu-sive bargaining representatives following Board-directed elections-The employees whom the Petitioner seeks to represent are employedby GE in its General Service Center in Long Island City.They con-stitute a separate unit under the contract, as in the certification, andare the only GE employees whom Local 1227 represents.At the time of the execution of the contract, and of the later eventswhich the Petitioner characterizes as a schism, the UE members inthe Appliance Service Center constituted, 1 shop among approxi-mately 30 shops whose members together constituted Local 1227.Each shop had its own shop stewards and shop committee, elected bythe shop members, and held regular meetings., All of the workers inthese shops were engaged in the same general type of work as thatperformed at the GE General Appliance Service Center but most wereemployed by companies which operated only one plant and hence hadseparate individual contracts with UE and its Local 1227 coveringthe employees in their respective plants.Each shop committee par-ticipated, in a measure, in the administration of the contract coveringits particular plant but the degree of participation varied and was notas great in the GE shop under its chain contract as in some of theshops covered by individual contracts.On January 26, 1951, the Appliance Service Center shop chairmanposted a notice stating that there would be a shop meeting on Janu-ary 29, 1951, for the purpose of taking action to disaffiliate from UE3The hearing officer referred to the Board a motion by the Intervenors to dismiss thepetition on the ground that we may not properly entertain a petition filed several monthsbefore the termination of the certification year.The Act prohibits only the holding of anelectionwithin a year of election.However, it has long been our administrative pol-icy to afford a certified union a period of 1 year from the date of the certification urwhich to bargain collectively free from intrusion.The further administrative policieswhich we have evolved to effectuate that policy are fully set forth inNational Heat Treat-ing Company,95 NLRB No.144, in which we state thatabsent unusual circumstances apetition filed more than 1 month before the end of the certification year is untimely.TheBoard's earlier precedents establish that evidence of schism is an unusual circumstancejustifying the processing of a petition within the certification year.Swift and Company,94 NLRB 917,and cases cited therein;Jasper Wood Products Company,The, 72NLRB'-1306. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to consider affiliation with IUE.At the meeting, which was at-tended by all the employees in the contract unit, then 22 in number,only 14 of whom were members of Local 1227, formal motions todisaffiliate from Local 1227, UE, and to affiliate with 463, IUE, wereadopted unanimously.All presentalsovoted that the employees whohad been functioning as the shop committee in Local 1227 should becontinued in office as the shop committee in Local 463, IUE. OnFebruary 1, 1951, the 14 employees who had been members of UEexecuted individual checkoff revocations and since March 1, 1951, Local463 has collected dues from all but 1 of the employees in the contractunit.'On February 8, 1951, the Employer was notified of the disaffiliationaction and was requested to recognize Local 463, IUE-CIO, as exclu-sive bargaining agent of the employees concerned.The Employerdid not accede to this request and has continued to carry out its con-tractual obligation to UE and Local 1227.Since these events Local 1227 has not been in a position to processgrievances or fully to administer the contract with respect to theAppliance Service Center.UE, however, continues to administer thecontracton a national level.The Intervenors assert that our recent decision in theRCA ServiceCompanycase g precludes a present determination of representativeswhere, as here, the contract asserted as a bar as a Nation-wide one,unless schismexistsin a majority of the contracting locals. In thatcase, however, the contract unit comprisedallemployees of the com-pany throughout the United States, who were engaged in specifiedtypes of works Thus, although the local in which disaffiliation actionhad been taken represented employees in 10 of the administrative unitsof the employer, these employees constituted a mere segment of thecontract unit.Our holding that the contractwas abar was clearlypredicated on that fact and does not apply to situations where thecontract covers many separate units and the collective action to dis-affiliate is taken by a group of employees who alone constitute one ofthe certified units covered by the contract.The Intervenors also assert that in schism cases it has been theBoard's practice to recognize a current contract as a bar unless formalcollective action has been taken by thelocal.In theTelex;case,7 on-which the Intervenors rely, our dismissal was expressly predicated on4 The one employeenot payingdues toLocal463 Is not a member of Local 1227 or of any.otherunion.He expectsto retireshortly and gives this as a reason for not joining anyunion.RCA ServiceCompany, Inc.,94 NLRB 1122.Similarly inColumbia River Salmon and Tuna Packers Association,91 NLRB 1424,the caontractwe held to be a barwas an association-wide contractand the contract unitcomprised designated employees in the plants of all its employer members.'Telem, Inc.,90 NLRB 202. GENERAL ELECTRICCOMPANY APPLIANCESERVICE CENTER 569the absence of evidence of formalized collectiveaction"at a generalshop meeting" 8resulting in disaffiliation from the Intervenor,, Suchevidence is present, however, in the case before us. Similarly inTheElectric Storage Battery Company 10where the majority of the em-ployees in the "contract unit" met and votedto disaffiliatefrom theamalgamated local which was their representative, we recognized theiraction as formal collective action although the contractunit waslimited to the employees in only one of the many shops in which thelocal had members."The scope of the action taken here, together with the fact thatLocal 1227 is not able to administer the contract in the customarymanner, makes it clear that to treat the contractas a bar to a presentdetermination of representatives would not promote stability in bar-gaining relationswith the Employer 12We therefore believe that theconflicting claims to representation of the labororganizationsinvolvedcan best be resolved by an election: 3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning^of Section 9 (b) of the Act:All hourly employees of the Employer at its Long Island CityTraffic Appliance Department Products Service Center, 21-25 44thAvenue, Long Island City, New York, excludingsalaried office andclerical employees, sales employees, professional employees,guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]8 Emphasis supplied.e Cf.Columbia River Salmon and Tuna Packers Assooiatton,Supra,wherein the Boardfound that there was"at most,an unsuccessful attempt . . . to obtain a formal vote todisaffiliate from the International,and, failing this, a number of individual withdrawalsand the creation of a new competing union."18 94 NLRB 130811We find no merit in the contention of the Intervenors that the disaffiliation actiontaken by the employees of the Appliance Service Center was notformalaction becausecontrary to the requirements of the local's constitution,no business agent of Local 1227was present at the meeting at which the vote was taken.We have repeatedly held thatthe question whether disaffiliation has been accomplished in compliance with the con-tracting union's constitution and bylaws is not a matter within the Board's province toresolve and is not material in deciding whether or not the contract is a bar.Sun Ship-building and Drydock Company,80 NLRB 20, and cases cited therein.It is also immaterialthat the meeting was open to the employees who were not members of the Intervenors.Allthe members in the shop attended and voted for the disaffiliation and for the new affiliation.12Automatic Electric Company,96NLRB 314.United Specialties Company,89NLRB 605.18Accordingly,the Intervenor'smotion to dismiss the petition for failure of proof isdenied.